Title: To Thomas Jefferson from William Stephens Smith, 18 September 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London Septr. 18th. 1786.

I have only time to enclose your Excellency a Copy of a Letter received yesterday from Mr. Barclay, and to acknowledge the receipt of your favour of the 9th. Ulto. by Mr. Bullfinch. The maps, occasioned by Mr. B’s excurtion in the country after his arrival, did not reach me untill the 6th. inst. Mr. Neele took them in hand on the 7th. and will finish the plate within the period mentioned and for the sum agreed upon with you. The printing press was shiped before the receipt of yours, therefore it was not in my power to detain it for the harpsicord. I find Dr. Burney is not in town therefore must wait his arrival before any thing can be done in the musical Line. The Harness for Chariot and Cabriolet shall be forwarded, after they are compleat according to your taste. The form of the ornaments and the spring swivels, together with the breastplates shall also be attended to. And as much economy used in scathring the amount of your Bill, as possible, which I am already possessed of.—If you will send the other map of 12 sheets which you speak of, I can get them done as you wish. I would now send you the Copy of the joint letters you request, but Mr. Adams has the Books in Grosr. square.—Mrs. Smith is much obliged by the articles you sent her and desires her Compliments. Your letters for America I have dispatched, and find my time pass so agreably when engaged in executing your orders, that I must beg a continuance of them.

W. S. Smith

